Case 19-00200-mdc         Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53            Desc Main
                                   Document      Page 1 of 33



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                      :
In re:                                                :       Chapter 7
                                                      :
JAMES FITZGERALD BOWYER,                              :       Case No. 19-13113(MDC)
                                                      :
                               Debtor.                :
                                                      :
                                                      :
THE KIM LAW FIRM LLC and                              :
RICHARD KIM,                                          :
                                                      :
                               Plaintiffs,            :
                                                      :
                v.                                    :       Adv. No. 19-00200(MDC)
                                                      :
JAMES FITZGERALD BOWYER,                              :
                                                      :
                               Defendant.             :
                                                      :

             SUPPLEMENTAL BRIEF TO THE MOTION OF DEFENDANT
         JAMES FITZGERALD BOWYER TO DISMISS PLAINTIFFS’ COMPLAINT

         This Honorable Court requested additional briefing regarding the requirement to plead

physical injury supported by competent medical evidence in order to adequately plead a cause of

action for Intentional Infliction of Emotional Distress (“IIED”) under Pennsylvania law as

interpreted by Federal Courts of the Third Circuit.

         Both Pennsylvania courts and courts in this Circuit require a plaintiff to allege some type

of physical injury or harm in order to adequately plead a claim for IIED. See Kazatsky v. King

David Memorial Park, 515 Pa. 183, 527 A.2d 988, 995 (Pa.1987)); Hart v. O'Malley, 436 Pa.

Super. 151 175, 647 A.2d 542 (Pa. Super. 1994) ("it is clear that in Pennsylvania, in order to state

a claim under which relief can be granted for the tort of IIED, the plaintiff must allege a physical

injury"); Rudas v. Nationwide Mut. Ins. Co., 1997 U.S. Dist. LEXIS 169, 1997 WL 11302, at *17
Case 19-00200-mdc         Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53             Desc Main
                                   Document      Page 2 of 33



(E.D. Pa. Jan. 10, 1997) (dismissing claim for IIED where the plaintiff had not alleged physical

injury). It is not enough to merely allege severe distress. Fewell v. Besner, 444 Pa. Super. 559, 664

A.2d 577 (Pa. Super. 1995) (affirming the grant of preliminary objections as to plaintiff's claim of

IIED where plaintiff alleged she “suffered severe emotional distress” because the Complaint failed

to allege physical injury).

       A plaintiff must allege that he or she "suffer[ed] some type of resulting physical harm due

to the defendant's outrageous conduct," which must be supported by competent medical evidence.

Dennis v. DeJong, 867 F. Supp. 2d 588, 660 (E.D. Pa. 2011) (dismissing IIED claim “because

plaintiffs have not alleged facts regarding "expert medical confirmation that [plaintiffs] actually

suffered the claimed distress." Plaintiffs merely contend that they suffered depression and anxiety,

without alleging expert medical confirmation for these facts.”) (citations omitted); James v. City

of Wilkes-Barre, No. 3:10-CV-1534, 2011 U.S. Dist. LEXIS 90626, at *22-24 (M.D. Pa. June 17,

2011) (dismissing Plaintiff’s IIED claim because Plaintiff filed to allege competent medical

evidence); see also Maldonado v. City of Philadelphia, Civ. No. 18-1492, (E.D. Pa. Jan. 18,

2019)(Sánchez, J.) (dismissing an IIED claim for the failure to plead competent medical evidence

substantiating the claim) (attached as Exhibit A).




                                                 2
Case 19-00200-mdc        Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53          Desc Main
                                  Document      Page 3 of 33



       Plaintiff has not alleged a physical injury or harm as well as competent medical evidence

to support his IIED claim. Accordingly, it should be dismissed. Ghrist v. CBS Broad., Inc., 40

F. Supp. 3d 623, 630-31 (W.D. Pa. 2014) (dismissing Plaintiff’s claim for IIED wherein the

Plaintiff failed to allege the necessary physical harm, coupled with averments of competent

medical evidence of such harm, to support such a claim).

                                                   Respectfully submitted,

                                                   KENNY, BURNS & MCGILL

                                                   /s/Thomas D. Kenny____
                                                   Thomas D. Kenny, Esquire
                                                   Identification No. 77611
                                                   Eileen T. Burns, Esquire
                                                   Identification No. 80404
                                                   1500 John F. Kennedy Blvd.
                                                   Suite 520
                                                   Philadelphia, PA 19102
                                                   (215) 423-5500
                                                   filings@kennyburnsmcgill.com

                                                   Attorneys for James Fitzgerald Bowyer
Dated: January 2, 2020




                                               3
Case 19-00200-mdc        Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53             Desc Main
                                  Document      Page 4 of 33



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of January 2020, I caused a true and correct copy of

the foregoing to be served upon all counsel via the court’s electronic filing system.

                                                     /s/ Thomas D. Kenny
                                                     Thomas D. Kenny, Esquire




                                                 4
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document      Page 5 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document      Page 6 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document      Page 7 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document      Page 8 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document      Page 9 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 10 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 11 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 12 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 13 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 14 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 15 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 16 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 17 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 18 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 19 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 20 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 21 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 22 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 23 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 24 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 25 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 26 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 27 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 28 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 29 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 30 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 31 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 32 of 33
Case 19-00200-mdc   Doc 12    Filed 01/02/20 Entered 01/03/20 09:05:53   Desc Main
                             Document     Page 33 of 33
